                                                                                           1   Kristina N. Holmstrom
                                                                                               Nevada Bar No. 010086
                                                                                           2   OGLETREE, DEAKINS, NASH, SMOAK
                                                                                               & STEWART, P.C.
                                                                                           3   3800 Howard Hughes Parkway
                                                                                               Suite 1500
                                                                                           4   Las Vegas, NV 89169
                                                                                               Telephone: 602.778.3700
                                                                                           5   Facsimile: 602.778.3750
                                                                                               kristina.holmstrom@ogletree.com
                                                                                           6   Attorneys for Defendant Life Insurance
                                                                                           7
                                                                                               Company of North America

                                                                                           8
                                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          10
                                                                                               ELIZABETH SHAW,                                          Case No. 2:21-cv-00279-KJD-EJY
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                               Plaintiff,                               DISCOVERY PLAN AND
                                                                                          12
                                                                                                       vs.                                              SCHEDULING ORDER
                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               LIFE INSURANCE COMPANY OF                                (Special Scheduling Review Requested)
                                                                                          14   NORTH AMERICA,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15                   Defendant.
                                                                                          16

                                                                                          17           Plaintiff ELIZABETH SHAW and Defendant LIFE INSURANCE COMPANY OF
                                                                                          18   NORTH AMERICA (“LINA”) jointly request special scheduling review and submit the
                                                                                          19   following discovery plan and order for this case.
                                                                                          20
                                                                                                       I.      Rule 26(f) Conference.
                                                                                          21           In accordance with Fed. R. Civ. P. 26(f), Hannalore Merritt and Kristina Holmstrom
                                                                                          22   conferred on the schedule on a May 20, 2021. The parties agree that the standard discovery plan is
                                                                                          23   not best suited for this lawsuit, for the reasons set forth below. The parties further certify, pursuant
                                                                                          24   to LR 26-1(b)(78), that they have met and conferred regarding the possibility of using alternate
                                                                                          25   dispute-resolution processes and alternate forms of case disposition including consent to trial by a
                                                                                          26   magistrate judge and the use of the Short Trial Program. The provisions of LR 26-1(b)(9) do not
                                                                                          27   apply as no jury trial is demanded in this matter.
                                                                                          28

                                                                                                                                                    1
                                                                                           1            II.    Nature of Case and Purpose of Special Review.
                                                                                           2            This claim involves payment of long-term disability benefits under a group insurance plan

                                                                                           3   administered by SHAW’s employer, National Security Technology (Plan Administrator) for the

                                                                                           4   benefit of its employees. National Security Technology delegated the administration of claims

                                                                                           5   under the plan to Defendant LINA (Claims Administrator). The Plaintiff’s complaint alleges a

                                                                                           6   claim under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.

                                                                                           7   (“ERISA”), seeking, inter alia, payment of long-term disability (LTD) benefits denied by LINA,

                                                                                           8   payment of past benefits, and consideration of a claim for subsequent long-term disability

                                                                                           9   benefits. This action is brought pursuant to § 502(a)(1)(B) of ERISA (29 U.S.C. §§ 1132

                                                                                          10   (a)(1)(B)). Discovery may be limited to the administrative record for Plaintiff’s administrative
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   claim and appeal. The administrative record consists of the information that was before Defendant

                                                                                          12   at the time of its final decision, which includes, inter alia, Plaintiff’s medical records, Plaintiff’s

                                                                                          13   arguments for the payment of benefits, the Plan Administrator’s and Claim Administrator’s
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14   decisions, and the long-term disability plan documents.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15            No discovery plan and scheduling order is generally required for review of an

                                                                                          16   administrative record. LR 16-1(c)(1). An action for an administrative review usually requires

                                                                                          17   that the parties file a briefing schedule. LR 16-1(c). Accordingly, the parties jointly request that

                                                                                          18   this Court review and adopt the proposed non-standard discovery and case schedule set forth

                                                                                          19   below:

                                                                                          20            III.   Proposed Plan
                                                                                          21            The parties have conferred and agree as follows:
                                                                                          22            A.     Production of the Administrative Record: LINA will disclose a copy

                                                                                          23   of the ERISA administrative record by Friday, July 9, 2021.

                                                                                          24            B.     Meet and Confer Period: SHAW contends that she is entitled to conduct

                                                                                          25   discovery in this matter. LINA does not concede that discovery is appropriate or

                                                                                          26   permissible under the facts of this case.

                                                                                          27            Accordingly, SHAW will notify LINA by Friday, July 30, 2021 as to the type of

                                                                                          28   discovery and scope of discovery that she contends is permissible and should be conducted,

                                                                                                                                                   2
                                                                                           1    with reasonable specificity (including proposed written discovery where possible). The parties
                                                                                           2    will then meet and confer with each other to (1) identify areas of agreement about permissible
                                                                                           3    ERISA discovery; and (2) narrow the discovery requests, if possible, to gain agreement about
                                                                                           4    permissible ERISA discovery and narrow areas of dispute about permissible areas of ERISA
                                                                                           5    discovery. Any discovery that the parties agree is permissible ERISA discovery shall be served
                                                                                           6    by Friday, August 13, 2021.
                                                                                           7           C.      Briefing re: ERISA Discovery Disputes: To the extent that, after the meet and
                                                                                           8    confer period, the parties disagree as to the permissible scope of discovery and type of
                                                                                           9    discovery, on or before Friday, August 27, 2021, the parties will simultaneously brief the Court
                                                                                          10    and request a ruling on any remaining disputes. Each party will set forth its position in no more
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11    than 10 pages. If further discovery is permitted, the Court may set a reasonable time deadline for
                                                                                          12    completion of discovery at that time.
                                                                                          13           D.      Filing of ERISA Administrative Record and Briefing of the Merits of the
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14    Case: If no discovery briefs are filed under Paragraph III.C., above, on or before Friday,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15    October 5, 2021, Defendant will file the administrative record with this Court, the contents of
                                                                                          16    which will be agreed upon by the parties.
                                                                                          17           If a joint administrative record is timely filed and simultaneous motions are not filed
                                                                                          18    under Paragraph III.C., above, Plaintiff’s Rule 52 and/or Rule 56 Motion shall be filed by
                                                                                          19    Friday, November 19, 2021. Defendant’s response will be due on Friday, December 21,
                                                                                          20    2021, and Plaintiff’s reply memoranda will be due Friday, January 7, 2022.
                                                                                          21           If discovery motions are filed under Paragraph III.C., above, the deadlines set forth in
                                                                                          22    this Paragraph III.D. will be suspended. The parties will propose new deadlines after any
                                                                                          23    discovery motion has been ruled upon, to take into account any additional discovery time
                                                                                          24    permitted.
                                                                                          25          IV.    Settlement.
                                                                                          26          The parties intend to engage in early settlement discussions, and may agree to a
                                                                                          27   mediation or settlement conference.
                                                                                          28

                                                                                                                                                3
                                                                                           1   DATED: June 7, 2021        HAL TAYLOR ATTORNEY AT LAW
                                                                                           2
                                                                                                                          By:       / s/ Hal Taylor
                                                                                           3                                        Hal Taylor, ESQ.
                                                                                                                                    haltaylorlawyer@gbis.com
                                                                                           4                                        Nevada Bar No.: 004399
                                                                                                                                    2551 West Lakeridge Shores
                                                                                           5                                        Reno, NV 89519

                                                                                           6
                                                                                                                          OSTERHOUT BERGER DISABILITY LAW, LLC
                                                                                           7

                                                                                           8                              By:       /s/ Hannalore Merritt
                                                                                                                                    HANNALORE MERRITT, ESQ.
                                                                                           9                                        Admitted pro hac vice
                                                                                                                                    hannalore@mydisabilityattorney.com
                                                                                          10                                        521 Cedar Way, Suite 200
                                                                                                                                    Oakmont, A 15139
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                        Telephone: 412.794.8003
                                                                                                                                    Facsimile: 412.794.8050
                                                                                          12

                                                                                          13                                        Attorneys for Plaintiff Elizabeth Shaw
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14
                                                         Telephone: 702.369.6800




                                                                                               DATED: June 7, 2021        OGLETREE, DEAKINS, NASH, SMOAK &
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15                              STEWART, P.C.

                                                                                          16                               By: /s/ Kristina N. Holmstrom
                                                                                                                                 KRISTINA N. HOLMSTROM, ESQ.
                                                                                          17                                     kristina.holmstrom@ogletree.com
                                                                                                                                 Nevada Bar No. 010086
                                                                                          18                                     3800 Howard Hughes Parkway
                                                                                                                                 Suite 1500
                                                                                          19                                     Las Vegas, NV 89169
                                                                                                                                 Telephone: 602.778.3700
                                                                                          20                                     Facsimile: 602.778.3750
                                                                                                                                 kristina.holmstrom@ogletree.com
                                                                                          21
                                                                                                                                    Attorneys for Defendant Life Insurance
                                                                                          22
                                                                                                                                    Company of North America
                                                                                          23
                                                                                                                     IT IS SO ORDERED:
                                                                                          24
                                                                                                                                June 8, 2021
                                                                                                                     DATED:
                                                                                          25

                                                                                          26

                                                                                          27                         UNITED STATES MAGISTRATE JUDGE

                                                                                          28

                                                                                                                                4
